 

EXHIBIT 10.8

 

PCM, Inc.

Summary of 2019 Executive Incentive Plan

 

On June 23, 2019, the Committee and Board of Directors adopted and approved the
2019 Executive Incentive Plan (the “Plan”), which is effective for the 2019
fiscal year. Under the Plan, cash incentive amounts will be based upon two
performance objectives, weighted differently for each executive eligible to
participate in the Plan: (1) attainment of a target Adjusted EPS (the
“Consolidated Target”) and (2) attainment of individual qualitative targets (the
“Qualitative Target”). Adjusted EPS is defined under the Plan as diluted
adjusted earnings per share, which is adjusted for special charges, if any, to
be excluded from the calculation of Adjusted EPS in the discretion of the
Committee, including but not limited to amortization of purchased intangibles,
stock-based compensation and other non-cash adjustments such as goodwill and
intangible asset adjustments, plus material M&A and related litigation costs and
fees, unforeseen litigation and restructuring and related costs, and foreign
exchange gains or losses, consistent with past disclosures.

 

Name & Title  Annual Salary   Incentive Target   Annual Incentive at Target  
Quantitative %   Qualitative %  Frank Khulusi
Chairman & CEO  $833,000    62%  $516,460    100%   0% Brandon LaVerne
Chief Financial Officer   381,000    40%   153,000    67%   33% Rob Newton
Chief Legal Officer   378,000    40%   152,000    0%   100% Jay Miley
President   500,000    40%   200,000    100%   0% Simon Abuyounes
Executive Vice President – IT &
Operations   367,000    40%   147,000    67%   33%

 

The Plan will be funded at an individual target amount for each participant if
the Company achieves 100% of the Consolidated Target for the 2019 calendar year.
The Plan also has a minimum Adjusted EPS for any quantitative cash incentive to
be paid under the Plan and contains decelerators based on performance below the
respective quantitative performance target, with an annual threshold set at 89%
of target, or the prior year comparable amount, whichever is higher.
Quantitative cash incentives will be paid at 32% of the incentive target if the
Company’s annual performance equals the minimum annual target threshold for
payment of the quantitative cash amounts. If the Company’s performance falls
below the threshold, no quantitative cash incentive will be earned.

 

The Plan also contains accelerators under which the cash incentive amounts can
exceed the above described target amounts, with the maximum cash incentive
amount equal to 200% of annual target cash incentive amounts, which will be paid
if the Company’s performance equals or exceeds 110% of the respective annual
performance target. The Plan further generally allows for 50% of the annual cash
incentive targets to be paid in non-recoverable quarterly increments based on
quarterly targets that make up components of the respective annual targets.

 

Messrs. LaVerne, Newton and Abuyounes each have certain individual qualitative
targets that are tailored for his respective responsibilities to the Company
based on recommendations made by our Chief Executive Officer and approved by the
Committee and are paid quarterly or annually in the discretion of the Committee.
These qualitative targets make up 33% of total cash incentive opportunity for
each of Messrs. LaVerne and Abuyounes and 100% of the cash incentive opportunity
for Mr. Newton.

 

The total annual cash incentive opportunity for the participating executive
officers is approximately 62% of base salary for Mr. Khulusi, and approximately
40% of base salary for each of Messrs. Miley, LaVerne, Newton and Abuyounes. In
addition to the above, Mr. Miley is eligible to receive an additional annual
incentive up to $100,000 tied to the achievement of certain SG&A targets.

 

 

 

 

In the event of the consummation of a sale of the Company (“Transaction”) prior
to the end of 2019, there will be an adjustment to the Consolidated Target to
equal the YTD Adjusted EPS through the most recently completed fiscal quarters
prior to the close of the Transaction (“Adjusted Consolidated Target”). The
Company’s achievement through the YTD period ending with the most recently
completed fiscal quarter prior to the close of the Transaction will be compared
to the Adjusted Consolidated Target to determine the attainment percentage to be
applied to each executive’s annual incentive opportunity including any true-up.
This amount will then be multiplied by a fraction equal to the number of days in
2019 from January 1, 2019 through the closing date of the Transaction divided by
365 to determine the appropriate adjusted annual cash incentive to be paid to
each executive. For the quarterly period in which the Transaction closes, the
executive will earn a quarterly cash incentive at a level equal to 100% of their
quarterly achievement, multiplied by a fraction equal to the number of days in
the calendar quarter from the beginning of such quarter through the date of the
transaction divided by 91 (provided for avoidance of doubt such fraction cannot
exceed 100%) to determine the appropriate adjusted quarterly cash incentive to
be paid to each executive.

 

Further, in the event of a Transaction in 2019, the executives with Qualitative
Targets will be presumed to have achieved 100% of their Qualitative Target for
the annual period and the portion of the quarter in which the Transaction was
consummated. The executive’s annual qualitative incentive will be multiplied by
a fraction equal to the number of days in 2019 from January 1, 2019 through the
closing date of the Transaction divided by 365 to determine the appropriate
adjusted annual qualitative cash incentive to be paid to each executive. For the
quarterly period in which the Transaction closes, the executive will earn a
quarterly qualitative cash incentive at a level equal to 100% of their quarterly
achievement, multiplied by a fraction equal to the number of days in the
calendar quarter from the beginning of the quarter through the date of the
transaction divided by 91 (provided for avoidance of doubt such fraction cannot
exceed 100%) to determine the appropriate adjusted quarterly qualitative cash
incentive to be paid to each executive.



In the event of a Transaction in 2019, any amounts to be paid under the Plan
will be paid on or before the closing date of the Transaction.

 

All amounts funded under the Plan may be increased or reduced for each executive
officer at the sole discretion of the Committee based upon qualitative or
quantitative factors which the Committee may deem appropriate from time to time.
In addition to participation in the Plan, all of our executive officers are
eligible for additional discretionary cash incentives or bonuses as determined
from time to time by the Committee. No cash amount is earned until it is paid
under any of these plans unless earned sooner at the sole discretion of the
Company. Therefore, in the event the employment of an executive eligible under
these plans is terminated (either by the Company or by the eligible executive,
whether voluntarily or involuntarily) before any amount is paid, the executive
will not be deemed to have earned the applicable cash incentive or bonus and
will not be entitled to any portion of such amounts.

 

 

 

 

